Name: Council Decision (EU) 2019/869 of 14 May 2019 on the position to be taken on behalf of the European Union in the General Fisheries Commission for the Mediterranean (GFCM), and repealing the Decision of 19 May 2014 on the position to be adopted, on behalf of the Union, in the GFCM
 Type: Decision
 Subject Matter: environmental policy;  fisheries;  natural environment;  European construction
 Date Published: 2019-05-28

 28.5.2019 EN Official Journal of the European Union L 140/84 COUNCIL DECISION (EU) 2019/869 of 14 May 2019 on the position to be taken on behalf of the European Union in the General Fisheries Commission for the Mediterranean (GFCM), and repealing the Decision of 19 May 2014 on the position to be adopted, on behalf of the Union, in the GFCM THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 98/416/EC (1), the Union concluded the Agreement establishing the General Fisheries Commission for the Mediterranean (GFCM Agreement). Bulgaria, Greece, Spain, France, Croatia, Italy, Cyprus, Malta, Romania and Slovenia are also Contracting Parties to the GFCM Agreement. (2) The General Fisheries Commission for the Mediterranean (GFCM) is responsible for the adoption of measures designed to ensure the long term conservation and sustainable use of the fishery resources and the sustainable development of aquaculture in the GFCM Agreement area. Such measures may become binding upon the Union. (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2) provides that the Union is to ensure that fishing and aquaculture activities are environmentally sustainable in the long term and are managed in a way that is consistent with the objectives of achieving economic, social and employment benefits, and of contributing to the availability of food supplies. It also provides that the Union is to apply the precautionary approach to fisheries management, and is to aim to ensure that exploitation of marine biological resources restores and maintains population of harvested species above levels which can produce the maximum sustainable yield. It further provides that the Union is to take management and conservation measures based on the best available scientific advice, to support the development of scientific knowledge and advice, to gradually eliminate discards and to promote fishing methods that contribute to more selective fishing and the avoidance and reduction, as far as possible, of unwanted catches, to fishing with low impact on marine ecosystem and fishery resources. Furthermore, Regulation (EU) No 1380/2013 specifically provides that those objectives and principles are to be applied by the Union in the conduct of its external fisheries relations. (4) As stated in the Joint communication by the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission International ocean governance: an agenda for the future of oceans and the Council conclusions on that Joint communication, the promotion of measures to support and enhance the effectiveness of regional fisheries management organisations (RFMOs) and, where relevant, improve their governance is central to the Union's action in these fora. (5) The Communication from the Commission to the European Parliament, to the Council, to the European Economic and Social Committee and to the Committee of the Regions European Strategy for Plastics in a Circular Economy, refers to specific measures to reduce plastics and marine pollution as well as the loss or abandonment at sea of fishing gear. (6) As stated in the conclusions of the Ministerial Conference on the Sustainability of Mediterranean Fisheries, which adopted the Malta MedFish4Ever Ministerial Declaration on 30 March 2017 and of the High Level Conference on Black Sea Fisheries and Aquaculture, which adopted the Sofia Ministerial Declaration on 7 June 2018, the promotion of measures to support and enhance data collection and scientific evaluation, ecosystem based fisheries management, a culture of compliance to eliminate illegal, unreported and unregulated fishing, sustainable small-scale fisheries and aquaculture, greater solidarity and coordination, is central to the Union's action in the GFCM. (7) It is appropriate to establish the position to be taken on the Union's behalf in the meetings of the GFCM for the period 2019-2023, as the GFCM conservation and management measures will be binding on the Union and capable of decisively influencing the content of Union law, namely, Council Regulations (EC) No 1005/2008 (3) and (EC) No 1224/2009 (4), and Regulation (EU) 2017/2403 of the European Parliament and of the Council (5). (8) Currently, the position to be taken on the Union's behalf in the meetings of the GFCM is established by the Council Decision of 19 May 2014 on the position to be adopted, on behalf of the Union, in the GFCM. It is appropriate to repeal that Decision and to replace it by a new Decision which would cover the period 2019-2023. (9) In view of the evolving nature of fishery resources in the GFCM Agreement area and the consequent need for the position of the Union to take account of new developments, including new scientific and other relevant information presented before or during the meetings of the GFCM, procedures should be established, in line with the principle of sincere cooperation among the Union institutions enshrined in Article 13(2) of the Treaty on European Union, for the year-to-year specification of the Union's position for the period 2019-2023, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the meetings of the General Fisheries Commission for the Mediterranean (GFCM) is set out in Annex I. Article 2 The year-to-year specification of the Union's position to be taken in the meetings of the GFCM shall be conducted in accordance with Annex II. Article 3 The Union's position set out in Annex I shall be assessed and, where appropriate, revised by the Council upon a proposal from the Commission, at the latest for the annual meeting of the GFCM in 2024. Article 4 The Council Decision of 19 May 2014 on the position to be adopted, on behalf of the European Union, in the General Fisheries Commission for the Mediterranean (GFCM) is hereby repealed. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 May 2019. For the Council The President P. DAEA (1) Council Decision 98/416/EC of 16 June 1998 on the accession of the European Community to the General Fisheries Commission for the Mediterranean (OJ L 190, 4.7.1998, p. 34). (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (OJ L 286, 29.10.2008, p. 1). (4) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (5) Regulation (EU) 2017/2403 of the European Parliament and of the Council of 12 December 2017 on the sustainable management of external fishing fleets, and repealing Council Regulation (EC) No 1006/2008 (OJ L 347, 28.12.2017, p. 81). ANNEX I The position to be taken on the Union's behalf in the General Fisheries Commission for the Mediterranean (GFCM) 1. PRINCIPLES In the framework of the GFCM, the Union shall: a) act in accordance with the objectives and principles pursued by the Union within the common fisheries policy (CFP), notably through the precautionary approach and the aims related to the maximum sustainable yield as laid down in Article 2(2) of Regulation (EU) No 1380/2013, to promote the implementation of an ecosystem-based approach to fisheries management, to avoid and reduce, as far as possible, unwanted catches, and gradually eliminate discards, and to minimise the impact of fishing activities on marine ecosystems and their habitats, as well as, through the promotion of economically viable and competitive Union fisheries, to provide a fair standard of living for those who depend on fishing activities and take account of the interests of consumers; b) work towards an appropriate involvement of stakeholders in the preparation phase for GFCM measures and ensure that measures adopted within the GFCM are in accordance with the GFCM Agreement; c) ensure that measures adopted within the GFCM are consistent with international law, and in particular with the provisions of the 1982 UN Convention on the Law of the Sea, the 1995 UN Agreement relating to the Conservation and Management of Straddling Fish Stocks and Highly Migratory Fish Stocks, the 1993 Agreement to promote compliance with international conservation and management measures by fishing vessels on the high seas, and the 2009 Food and Agriculture Organization Port State Measures Agreement; d) aim to implement the actions and commitments set forth in the MedFish4Ever Ministerial Declaration signed in Malta on 30 March 2017 and in the Sofia Ministerial Declaration signed on 7 June 2018, which are intended in particular to enhance data collection and scientific evaluation, establish an ecosystem-based fisheries management framework, develop a culture of compliance and eliminating illegal, unreported and unregulated fishing, support sustainable small-scale fisheries and aquaculture and ensure greater solidarity and coordination in the Mediterranean; e) promote positions consistent with the best practices of regional fisheries management organisations (RFMOs) in the same area; f) seek consistency and synergy with the policy that the Union is pursuing as part of its bilateral fisheries relations with third countries, and ensure coherence with its other policies, notably in the field of external relations, employment, environment, trade, development, research and innovation; g) ensure that the Union's international commitments are respected; h) be in line with the Council Conclusions of 19 March 2012 on the Commission Communication on the external dimension of the CFP (1); i) aim to create a level playing field for the Union fleet within the GFCM Agreement area based on the same principles and standards as those applicable under Union law, and to promote the uniform implementation of those principles and standards; j) be in line with the Council conclusions (2) on the Joint communication by the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission on International ocean governance: an agenda for the future of oceans (3) and promote measures to support and enhance the effectiveness of the GFCM and, where relevant, improve its governance and performance (in particular as regards on science, compliance, transparency and decision-making) as a contribution to the sustainable management of oceans in all its dimensions; k) promote coordination between RFMOs and regional sea conventions (RSCs) and cooperation with global organisations, as applicable, within their mandates, where appropriate; l) promote cooperation mechanisms amongst non-tuna RFMOs similar to the so-called Kobe process for tuna RFMOs. 2. ORIENTATIONS The Union shall, where appropriate, endeavour to support the adoption of the following actions by the GFCM: a) conservation and management measures for fisheries resources in the GFCM Agreement area based on the best scientific advice available, including spatio-temporal closures, selectivity measures or fishing opportunities for living marine biological resources regulated by the GFCM, which would bring or maintain the achievement of the maximum sustainable yield exploitation rate at the latest by 2020. Where necessary, those conservation and management measures shall include specific measures for stocks, which suffer from overfishing to keep the fishing effort in line with available fishing opportunities; in the light of Article 29 of the CFP, in the event that multi-annual plans for some stock or group of stocks in the Mediterranean have been adopted at EU level, they should be taken into account where they relate to the implementation of the objective of reaching maximum sustainable yield as laid down in Article 2(2) of Regulation (EU) No 1380/2013; b) measures to prevent, deter and eliminate illegal, unreported and unregulated (IUU) fishing activities in the GFCM Agreement area, including IUU vessel listing; c) measures to reinforce fisheries' scientific data collection and promote better cooperation between the industry and scientists; d) monitoring, control and surveillance measures in the GFCM Agreement area in order to ensure efficiency of control and compliance with measures adopted within the GFCM; e) measures to minimise the negative impact of fishing activities and aquaculture on marine biodiversity and marine ecosystems and their habitats, including measures to reduce marine pollution and prevent the discharge of plastics at sea and reduce the impact on marine biodiversity and ecosystems of plastics present at sea, protective measures for vulnerable marine ecosystems in the GFCM Agreement area in line with the FAO International Guidelines for the Management of Deep-sea Fisheries in the High Seas, measures to avoid and reduce as far as possible unwanted catches, including in particular vulnerable marine species, and to gradually eliminate discards; f) measures to reduce the impact of Abandoned, Lost or Otherwise Discarded Fishing Gear (ALDFG) in the ocean and to facilitate the identification and recovery of such gear; g) actions that promote the development of sustainable aquaculture in line with relevant Union law; h) common approaches with other RFMOs, where appropriate, in particular those involved in fisheries management in the same area; i) additional technical measures based on advice from the bodies and working groups of the GFCM; j) recommendations, where appropriate and to the extent permitted under the relevant constituent documents, encouraging the implementation of the Work in Fishing Convention of the International Labour Organisation (ILO); k) measures in accordance with the commitments of the MedFish4Ever Ministerial Declaration and the Sofia Ministerial Declaration. (1) 7087/12 REV 1 ADD 1 COR 1. (2) 7348/1/17 REV 1 of 24.3.2017. (3) JOIN(2016) 49 final of 10.11.2016. ANNEX II Year to year specification of the Union's position to be taken at meetings of the General Fisheries Commission for the Mediterranean Before each meeting of the GFCM, when that body is called upon to adopt decisions having legal effects on the Union, the necessary steps shall be taken so that the position to be expressed on the Union's behalf takes account of the latest scientific and other relevant information transmitted to the Commission, in accordance with the principles and orientations set out in Annex I. To this effect, and based on that information, the Commission shall transmit to the Council in sufficient time before each meeting of the GFCM, a written document setting out the particulars of the proposed specification of the Union's position for discussion and endorsement of the details of the position to be expressed on the Union's behalf. If in the course of a GFCM meeting it is impossible to reach an agreement, including on the spot, in order for the Union's position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies.